By the Court.

Wootten, Judge.
Before the act of assembly judgments were a lien from the term previous. The act was passed to change this» and make the lien to take effect from the time of entry, that is, the day as explained by the act itself in section 5.
The law knows no fractions of a day, and the judgment-binds from the first period of the day. It has preference, therefore, to a mortgage recorded at 11 o’clock of the same day.
The inconvenience, referred to in argument, which supposes that a lien prior to the mortgage may be secured by judgment on a bond subsequently given, ought to be corrected by statute. It arises from the fact that the law requires an entry of the hour and minute of recording a mortgage, and only of the day of entering a judgment. The same note of time should be made as to each, and the lien should commence accordingly. But as the law stands, the common law rule of computing time must govern.